ITEMID: 001-103301
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: ADMISSIBILITY
DATE: 2011
DOCNAME: TUCKA v. THE UNITED KINGDOM (NO. 1)
IMPORTANCE: 3
CONCLUSION: Inadmissible
JUDGES: Lech Garlicki;Ledi Bianku;Nebojša Vučinić;Nicolas Bratza;Päivi Hirvelä;Vincent A. De Gaetano
TEXT: 1. The applicant, Mr Paul Tucka, is a British national who was born in 1964 and lives in Evesham.
2.
3. In 2006 the applicant was arrested and charged with gross indecency. He was subsequently also charged with rape. The charge of rape related to an incident alleged to have occurred while the complainant was between ten and eleven years of age. It was not reported to the police until she was 21 years old.
4. On 12 June 2007 the applicant was convicted of one count of rape and thirteen counts of gross indecency. He was sentenced to twenty years’ imprisonment, including fifteen years for the rape count.
5. The applicant appealed against conviction and sentence. On 29 September 2008 the Court of Appeal rejected his appeal against conviction. However, it reduced the sentence of imprisonment in respect of the rape count to ten years. His total sentence was therefore one of fifteen years’ imprisonment.
6. The applicant immediately applied to the Criminal Cases Review Commission (“CCRC” – see below) to have his case referred to the Court of Appeal. No copy of the application has been provided to the Court and the grounds for the request to the CCRC are unknown.
7. On 10 May 2010, the CCRC notified the applicant that it had decided not to refer his case to the Court of Appeal. The decision of the CCRC has not been provided to the Court, despite specific requests on 7 October 2010 and 10 November 2010.
8. Section 9 of the Criminal Appeal Act 1995 (“the 1995 Act”) sets out the power of the CCRC to refer a case to the Court of Appeal and provides:
“(1) Where a person has been convicted of an offence on indictment in England and Wales, the Commission—
(a) may at any time refer the conviction to the Court of Appeal, and
(b) (whether or not they refer the conviction) may at any time refer to the Court of Appeal any sentence (not being a sentence fixed by law) imposed on, or in subsequent proceedings relating to, the conviction.”
9. Section 13 of the 1995 Act provides:
“1) A reference of a conviction, verdict, finding or sentence shall not be made under any of sections 9 to 12 unless—
(a) the Commission consider that there is a real possibility that the conviction, verdict, finding or sentence would not be upheld were the reference to be made,
(b) the Commission so consider—
(i) in the case of a conviction, verdict or finding, because of an argument, or evidence, not raised in the proceedings which led to it or on any appeal or application for leave to appeal against it, or
(ii) in the case of a sentence, because of an argument on a point of law, or information, not so raised, and
(c) an appeal against the conviction, verdict, finding or sentence has been determined or leave to appeal against it has been refused.
(2) Nothing in subsection (1)(b)(i) or (c) shall prevent the making of a reference if it appears to the Commission that there are exceptional circumstances which justify making it.”
